Title: To James Madison from the Chairman of the Republican Meeting of Washington County, Maryland, 25 January 1810
From: Chairman of the Republican Meeting of Washington County Maryland
To: Madison, James


Sir,Hagerstown 25h. January 1810
In compliance with directions from a numerous and respectable Meeting of the Citizens of this County, I have the honor to transmit the enclosed proceedings of that Meeting, and to assure you that they contain their unfeigned sentiments and feelings, and, as I believe, of all the Citizens of the County, with but few exceptions.
I have much pleasure in informing you also, that the Meeting was composed of Citizens of both political parties, and notwithstanding their difference in opinion heretofore with respect to local Measures of the Government, there is not a doubt of their uniting, as on this occasion, in supporting the Constituted Authorities whenever our rights and priviledges as an independent Nation are assailed or threatened, or our Government insulted by any foreign power on Earth. With very high respect I have the honor to be Your Mo. Ob Servt.
N. Rochester
  
[Enclosure]
At a large and respectable meeting of Citizens of Washington County in the State of Maryland at the Court-House in Hagerstown on Saturday the 20h. January 1810, Nathaniel Rochester Chairman and Samuel Ringgold Secretary,
Messrs. Charles Carroll, Frisby Tilghman, Nathaniel Rochester, John Buchanan, Samuel Ringgold, John Bowles, William Downey, Otho H. Williams, Moses Tubbs, George G. Ross and George C. Smoot were appointed a Committee to draft resolutions in conformity with the object of the meeting, who withdrew, and after a short retirement returned and submited the following resolution,
Whereas in the opinion of this meeting, the present Crisis demands an expression of public feeling on the subject of our foreign relations, and, at a time when all the energies of the Nation may be required, the approving voice of the people is calculated to give confidence to the Government; therefore
Resolve unanimously that we highly approve the Spirited and dignified conduct of the Executive of the United States in repelling the wanton, unprovoked and unparalleled insult offered to the American Government and people, by Francis James Jackson Minister plenipotentiary of his Britanick majesty near the United States, and in declining to receive any further Communications from that functionary whatever may be the consequence.
And having full confidence in the Virtue and patriotism of the constituted authorities, we solemnly pledge ourselves, each to the other, to support the Government in such Measures as may be adopted to protect the interests, avenge the wrongs and maintain the independence of our Common Country, and should the unjust and piratical policy of the Belligerents of Europe terminate in War, we shall not, under existing circumstances deem that event the worst of evils; which after a spirited and appropriate address from Moses Tubbs Esquire, was unanimously adop[t]ed by the Meeting.
Resolved unanimously that the Chairman transmit the above proceedings to the President of the United States, with an assurance that they express the unfeigned sentiments and feelings of the Meeting

By Order
N. Rochester, Chairman
Saml. Ringgold Sec⟨y.⟩

